Title: From Thomas Jefferson to John Banister, Jr., with enclosure, 7 February 1787
From: Jefferson, Thomas
To: Banister, John, Jr.




Dear Sir
Paris Feb. 7. 1787.

I inclose you fifteen hundred livres being all the money I have in this moment. I must beg the favor of you to leave me your accounts to pay to the amount of your balance. My reason is this. Being to set out on my journey within a week, I shall then have occasion to draw money from my banker for the paiment of my own accounts, and would wish to make one draught of the whole. Nevertheless if it should make any odds with you, I will send to him for the balance of what you want, being desirous to accomodate you and to assure you of the esteem with which I am Dr. Sir Your sincere friend & servt.,

Th: Jefferson


P.S. I shall be at home till 8. o’clock to-night, and shall hope to see you either before that, or tomorrow morning. I do not think you can safely postpone your setting out longer than noon tomorrow. I do not say this with respect to yourself but to Colo. Franks whose failure in his passage would be too important to be risked.



Enclosure

February 7. 1787.


Annona. Papaw
Andromeda arborea. Redbud
 Azalea nudiflora. Wild honey-suckle.
Acer negundo. Ash leaved Maple
Cornus florida. Dogwood
 Chionanthus virginica. Fringe tree.
 Cupressus disticha. Cypress.
 Crataegus tomentosa. Haw.
 Diospyros virginiana. Persimmon.
 Fraxinus Americana. Ash
 Gleditsia triacanthos. Honey pod locust.
 Juglans nigra. Black walnut
 White walnut
 Juniperus virginica. Red Cedar.
 Kalmia. Green ivy.
 *Liriodendron tulipifera. Poplar.
 Liquidambar styraciflua. Sweet gum
 Laurus Sassafras. Sassafras
 Magnolia glauca. Swamp laurel
 Magnolia tripetala. Umbrella tree.
 Prunus virginiana. Wild cherry.
 Phytolacca decandra. Poke.
 *Quercus phellos. Willow leaved oak.
 Quercus virginiana. Live oak
 Rhus. Sumach
 Robinia pseudo-acacia. Locust.
 *Bignonia sempervirens. Yellow jasmine
 *Pyrus coronaria. Wild crab apple.
 A dozen plants (not seeds) of locust. each kind, and of each of those locust.marked* two dozen.
 
  
   
    Red birds
}
living
   
   
    Opossums male & female
  
A pair of the largest bucks horns which can possibly be found. Two skins also, the one taken when the deer is red, the other   when he is blue, with the jaws & teeth & the feet left in the skin.
A pair of the largest elk horns. The skin would also be acceptable if it could be got.

Method of packing the plants.
Take the plants up by the roots, leaving good roots. Trim off all the boughs, and cut the stems to the length of your box. Near the tip end of every plant cut a number of notches which will serve as a label, giving the same number to all the plants of the same species. Where the plant is too small to be notched, notch a separate stick and tye it to the plant. Make a list on paper of the plants by their names and number of notches.
Take fresh moss just gathered, lay a layer of it at the bottom of the box 2. inches thick. Then put in a layer of plants, putting those of the same kind together and laying them side by side. Then put on them a layer of moss 1. inch thick, then a layer of plants and again of moss alternately, finishing with a layer of moss 2. inches thick, or more if more be necessary to fill the box. Large roots must be separately wrapped in moss.
These plants must come in some vessel bound to Havre or Honfleur and must be addressed to the care of Monsieur Limozin at Havre. It will be absolutely useless to send them to any other port. They should leave Virginia during the months of November and December. If they come sooner the heat of the season will destroy them: if later they will not arrive in time to be planted.

